Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 4-6, 8-9, 11-13, claim limitations “an allotment unit”, “a management unit”, “a registration unit”, “a determination unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 4-6, 8-9, 11-13 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  fig. 5 indicates that CPU 301 that controls in the service provider server 102, and manage the points database and updates allotted points in p. [0074] and registers the 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in 

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (US P. No. 2020/0177753) in view of Sako (US P. No. 2015/0293729).
As to claim 1, Kudo teaches a printing apparatus (4 in fig. 1) used in an information processing system including an information processing apparatus (i.e., external device such as PC or a mobile device in p. [0065]), the printing apparatus configured to print an image according to a print instruction transmitted from the information processing apparatus, and a server (2 in fig. 1) connected to the information processing apparatus and the printing apparatus via a network, the printing apparatus comprising: 
a storage unit (23 in fig. 3) configured to, based on reception of the print instruction, store at least one identifier in the information processing apparatus having transmitted the print instruction and a content ID of the image to be printed according to the print instruction (p. [0032], [0033], [0065], [0066] discloses the image forming system should include the image forming apparatus connected to the external device in which receives the print job from the external device and stores the print job which is generated or recorded into the image log including a number of information related to print job such as job ID, type, job reception/end time and job status in p. [0137]… and content ID would be image indicated in fig. 8, 10 ,12(1 2) ), and 
a transmission unit (16T in fig. 3) configured to transmit the identifier stored by the storage unit and a printer ID of the printing apparatus via the network to the server (2 in fig. 1), based on execution of printing based on the print instruction (p. [0033] discloses the image log includes job ID including image content information and ID is transmitted from the image 
However, Kudo does not teach the print job do not include the print application ID. Sako teaches the above limitation (p. [0007]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the print job of Kudo to include the ID of the applications. The suggestion for modifying the print job of Kudo can be reasoned by one of ordinary skill in the art as set forth above by Sako because the modified information system would increase the functionalities to provide more detail information in the communication system via the network.
As to claim 3, Kubo teaches the storage unit stores at least one piece of information among information on date-time at which the printing apparatus printed the image according to the print instruction, information on an amount of remaining ink mounted in the printing apparatus, a type of sheet used by the printing apparatus, a size of the sheet, and the number of pages printed by the printing apparatus, while associating the at least one piece of information with the at least one identifier out of the application ID and the content ID, and the transmission unit transmits the information, the identifier, and the printer ID (p. [0033], fig. 8).  

Claims 2, 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo, Sako in view of Anai (US P. No. 2019/0001721).
As to claim 2, Kudo teaches the identifier in the job log is used for a service in the server (p. 0052-0053]). However, neither Kudo nor Sako teach the identifier in the job log is used for a service in which the server gives points to a user ID associated with the information processing apparatus. Anai teaches the above limitation (p. [0005]).

As to claim 4, Kudo teaches a server (2 in fig. 1) used in an information processing system including an information processing apparatus, a printing apparatus (4 in fig. 1) configured to print an image according to a print instruction transmitted from the information processing apparatus (i.e., external device such as PC or a mobile device in p. [0065]), and the server connected to the information processing apparatus and the printing apparatus (i.e., the image forming system 4 in fig. 1) via a network, the server comprising: 
a reception unit configured to receive, via the network (3 in fig. 1), at least one identifier in the information processing apparatus having transmitted the print instruction and a content ID of the image printed according to the print instruction (p. [0033] discloses the image log includes job ID including image content information and ID is transmitted from the image forming apparatus to the server. Therefore, the server should have a reception unit to receive and process any information/ID is transmitted from that printer).
However, Kudo does not teach the print job do not include the print application ID. Sako teaches the above limitation (p. [0007]).

Kudo teaches the identifier in the job log is used for a service in the server (p. 0052-0053]). However, neither Kudo nor Sako teach an allotment unit configured to allot points based on the identifier and the printer ID received by the reception unit; and a management unit configured to manage an aggregate of points allotted by the allotment unit in association with a user ID associated with the information processing apparatus. Anai teaches the above limitation (p. [0005]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the identifier in the job log of Kudo and Sako is used for a service in which the server gives points to a user ID associated with the information processing apparatus. The suggestion for modifying the print job of Kudo and Sako can be reasoned by one of ordinary skill in the art as set forth above by Anai because the modified information system would increase the functionalities to provide more detail information in the communication system via the network in which the accounted user is pointed by the server via the service of the print.
As to claim 5, Anai teaches the server according to claim 4, wherein the allotment unit allots points having a different value depending on the at least one identifier out of the application ID and the content ID (S704 in fig. 7, S802 in fig. 8 and S903 in fig. 9).
As to claim 6, Anai teaches the server according to claim 4, wherein the reception unit 
As to claim 7, Kudo teaches the server according to claim 4, wherein the reception unit receives the identifier and the printer ID, based on execution of printing according to the print instruction by the printing apparatus (p. [0033]).
As to claim 8,  Anai teaches the server according to claim 7, further comprising a registration unit configured to register the identifier and the printer ID received by the reception unit as a print log into a database, wherein the allotment unit allots points based on the print log registered in the database (p. [0005]).
As to claim 9. Anai teaches the server according to claim 8, further comprising a determination unit configured to determine a rank of the user ID based on one or more of the print logs registered in the database, wherein the allotment unit changes points to be allotted depending on the rank determined by the determination unit (fig. 5A, B, C).
As to claim 10, Anai teaches the server according to claim 4, further comprising a unit configured to transmit information on points managed by the management unit to the information processing apparatus via the network (p. [0001] and [0020]).
As to claim 11, Kudo teaches an information processing system (4 in fig. 1, p. [0033]) comprising an information processing apparatus, a printing apparatus (fig. 3) configured to print an image according to a print instruction transmitted from the information processing apparatus (p. 0033]), and a server connected to the information processing apparatus and the printing 
wherein the printing apparatus (fig. 3) comprises: a storage unit (23 in fig. 3) configured to, based on reception of the print instruction, store at least one identifier in the information processing apparatus having transmitted the print instruction and a content ID of the image to be printed according to the print instruction (p. [0032], [0033], [0065], [0066] discloses the image forming system should include the image forming apparatus connected to the external device in which receives the print job from the external device and stores the print job which is generated or recorded into the image log including a number of information related to print job such as job ID, type, job reception/end time and job status in p. [0137]… and content ID would be image indicated in fig. 8, 10 ,12(1 2) ), a first transmission unit (16T in fig. 3) configured to transmit the identifier stored by the storage unit and a printer ID of the printing apparatus via the network to the server (2 in fig. 1), based on execution of printing based on the print instruction (p. [0033] discloses the image log includes job ID including image content information and ID is transmitted from the image forming apparatus to the server. Therefore, the server should know the printer information/ID and will receive and process any information/ID is transmitted from that printer), and 
the server (2 in fig. 1) comprises a first reception unit configured to receive the identifier and the printer ID via the network (p. [0033] discloses the image log includes job ID including image content information and ID is transmitted from the image forming apparatus to the server. Therefore, the server should have a reception unit to receive and process any information/ID is transmitted from that printer).


It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the print job of Kudo to include the ID of the applications. The suggestion for modifying the print job of Kudo can be reasoned by one of ordinary skill in the art as set forth above by Sako because the modified information system would increase the functionalities to provide more detail information in the communication system via the network.
Kudo teaches the identifier in the job log is used for a service in the server (p. 0052-0053]). However, neither Kudo nor Sako teach an allotment unit configured to allot points based on the identifier and the printer ID received by the reception unit; and a management unit configured to manage an aggregate of points allotted by the allotment unit in association with a user ID associated with the information processing apparatus. Anai teaches the above limitation (p. [0005]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the identifier in the job log of Kudo and Sako is used for a service in which the server gives points to a user ID associated with the information processing apparatus. The suggestion for modifying the print job of Kudo and Sako can be reasoned by one of ordinary skill in the art as set forth above by Anai because the modified information system would increase the functionalities to provide more detail information in the communication system via the network in which the accounted user is pointed by the server via the service of the print.



As to claim 12, Anai teaches the information processing system according to claim 11, further comprising a registration unit configured to register the identifier and the printer ID received by the first reception unit as a print log into a database, wherein the allotment unit allots points based on one or more of the print logs registered in the database (p. [0005]).
As to claim 13, Anai teaches the information processing system according to claim 11, further comprising a management server connected to the information processing apparatus, the printing apparatus, and the server via the network, the management server comprises a second reception unit configured to receive the identifier and the printer ID transmitted by the first transmission unit via the network; and a second transmission unit configured to transmit information on date- time at which the second reception unit received them, the identifier, and the printer ID to the server via the network, wherein the allotment unit allots points based on the information on date-time, the identifier, and the printer ID (p. [0005]).
As to claim 14, Kuto teaches the information processing system according to claim 11, wherein the network is the Internet (3 in fig. 1).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
The Fax phone number for the organization where this application or processing is assigned is 571 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 16,  2021

/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672